 In the MatterofNEW ENGLANDCOLLAPSIBLETUBECOMPANYandFEDERAL LABOR UNION#22933 (AFL)Case No. R-3230.-Decided December 13, 1941Jurisdiction:collapsible tube manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition ; election necessary ; in view ofthe Company's declared intention to reinstate employees participating in. arecent strike and to retain on a permanent basis the persons employed duringthe strike,held,that both groups of employees are entitled to vote.Unit Appropriate for CollectiveBargaining:all production and maintenance e•u-ployees of the Company excluding executives, supervisors, clerical employees,and watchmen ; agreement as to.-Mr. H. A. LarsonandMr. William F. Lynch,of New London, Conn.,for the Company.Mr. James J. Clerkin,of Bridgeport, Conn., for the Union.Mr. Gerard J. Manacle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 3, 1941, Federal Labor Union #22933 (AFL), hereincalled the Union, filed with the Regional Director for the First Region(Boston, Massachusetts) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofNew England Collapsible Tube Company, New London, Connecticut,herein called the Company, and requesting an investigation and certifi-cation of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On October16, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section 3,,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.37 N. L.R. B., No. 97.568 NEW ENGLAND COLLAPSIBLE' TUBE- CO.569On October 17, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on October 31, 1941, atNew London, Connecticut, before Albert J. Hoban, the Trial Examinerduly designated by the Chief Trial Examiner.The Company and theUnion were represented by their representatives, and both participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.During the course of the hearing the TrialExaminer made various rulings on motions and objections to the ad-mission of evidence.The Board has reviewed all the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNew England Collapsible Tube Company, a Connecticut corpora-tion with its principal office and place of business in,New London, Con-necticut, is engaged in the manufacture, sale, and distribution of col-lapsible tubes and toilet, medicinal, and other products.During thefirst six (6) months of 1941, the Company used raw materials valuedat approximately $400,000, of which approximately 85 percent wereobtained from outside the State of Connecticut.During this period,the Company manufactured finished products valued at approximately$700,000, of which approximately 72.8 percent were shipped by theCompany to points outside the State of Connecticut.The Company admits that it is engaged in commerce within themeaning of'the Act.H. THE ORGANIZATIONS INVOLVEDFederal Labor Union #22933 is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 23, 1941, the Company received a letter from theUnion, wherein a conference was requested for the purpose of nego-tiating a contract, a draft of which accompanied the letter, providing,among other things, for recognition of the Union as the sole bargain-ing agent for all production and maintenance employees of the Com-pany.'On September 29, 1941, the Company replied by letter that 570DECISIONSOF NATIONALLABOR RELATIONS BOARDit was always ready to negotiate with any group of employees or theirrepresentatives, but that "'sole bargaining rights' are not justifiedby the circumstances at this time."At the hearing, evidence was introduced showing that a substantialnumber of employees within the unit hereinafter found to be appro-priate had designated the Union to ,be their collective bargainingrepresentative.'We find that a question has arisen. concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITWe find, in accordance with a stipulation entered into by the partiesat the hearing, that all production and maintenance employees of theCompany at its New London, Connecticut, plant, exclusive of execu-tives, supervisors, clerical employees, and watchmen, constitute a,unit appropriate for the purposes of collective bargaining, and thatsaid unit will insure to the employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise will effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.From September 9 to October 3, 1941, more than half the employeesof the Company in the appropriate unit participated in a strike forhigher wages.-During the progress of the strike, the Company hireda number of new employees to replace the strikers.At thehearing,the Company stated its intention of retaining all new employees on apermanent basis and also of reinstating all strikers as soon as the -need'The Unionsubmitted 182 signed applicationsformembershipcards,of which 43 wereundated, 138 dated during the period from Augustto October 1941,inclusive,and 1 bearingthe date "November28, 1941 "Of the nameson these cards,167 appearon the pay roll ofthe Company,for the week ending September16,1941,whichcontains 496 names ofemployeesin the appropriate unit. NTEW ENGLANDCOLLAPSIBLE'TUBE' CO.571for them arose.2The Union requests that the pay-roll period next pre-ceding the commencement of the strike should be used for determiningeligibility to vote.The Company contends that the pay-roll periodas of the date of the Direction of Election should be used, and that inaddition all strikers not yet reinstated and who are desirous of re-turning to work for the Company should be eligible to vote. In viewof the Company's declared intention to reinstate the strikers andretain on a permanent basis the persons employed during the strike,the issue presented in theWuriztzer acase is not here involved sincethere is no conflict in interest between the two groups concerningtenure of employment.Under these circumstances it is plain thatboth groups of employees are entitled to participate in the determina-tion of representatives and we so hold.We shall accordingly directthat those eligible to vote shall be employees in the appropriate unitwho were, employed by the Company during the pay-roll period imme-diately preceding the date of this Direction of Election, and in addi-tion all employees who went out on strike, whether or not they havebeen reinstated, subject to the limitations and additions set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees at the New London, Connecticut, plant of NewEngland Collapsible Tube Company within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company atitsNew London, Connecticut, plant, exclusive of executives, super-visors, clerical employees, and watchmen, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyThe record does not disclose the number of new employees or their union affiliation.It does show,however,that of the 277 employees who were out on strike 132 had not beenreinstated at the time of the hearing3Matter of the Rudolph Wurlitzer CompanyandPlano,Organ' and Musical InstiVnaentWorkers' Union, Local No1190, 32 N L R B , No. 35 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized"by the Bo,,irdto ascertain representatives for the purposes of collective bargainingwith New England Collapsible Tube Company, New London, Con-necticut, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among all production andmaintenance employees of the Company at its New London, Con-necticut, plant, who were employed during the pay-roll period imme-diately preceding the date of this Direction of Election, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation or in active military service or training of theUnited States, or temporarily laid off, and all employees who were outon strike during the period from September 9 to October 3, 1941,whether or not they have been reinstated, but excluding employeeswho have since quit or been discharged for cause, and also excludingexecutives, supervisors, clerical employees, and watchmen, to deter-mine whether or not such employees desire to be represented by FederalLabor Union #22933 (AFL) for the purposes of collective bargaining.